Name: Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals
 Type: Regulation
 Subject Matter: prices;  agricultural policy;  trade policy;  plant product
 Date Published: nan

 Avis juridique important|31992R1766Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals Official Journal L 181 , 01/07/1992 P. 0021 - 0039 Finnish special edition: Chapter 3 Volume 43 P. 0029 Swedish special edition: Chapter 3 Volume 43 P. 0029 COUNCIL REGULATION (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cerealsTHE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community and in particular Articles 42 and 43 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas the prices and guarantees represented by the machinery introduced by Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (4) encourage the growth of cereals production at a rate which is no longer in line with the absorption capacity of the market; whereas, in order to avoid a succession of increasingly serious crises, the current policy should be radically reformed; whereas that implies that the support provided by the market organization should be reorientated in such a way that it no longer depends solely on guaranteed prices; Whereas the new orientation of the common agricultural policy must lead to better market equilibrium and to a better competitive position for Community agriculture; whereas that objective can be achieved by lowering the target price to a level representing an anticipated rate on a stabilized world market; whereas, so as not to encourage producers to opt for one particular crop, the target price should be the same for the major cereales; Whereas the loss of income resulting from the drop in prices is offset by direct aid per hectare introduced by Regulation (EEC) No 1765/92 (5); Whereas the structure of guaranteed prices must permit disposal of surpluses within the Community; whereas an intervention price should therefore be fixed at a lower level and a threshold price at a higher level than the target price; Whereas the new structure of guaranteed prices leads to the elimination of the current provisions on derived prices; Whereas the aid scheme provided for by Regulation (EEC) No 1765/92 replaces those for durum wheat and certain minor cereales; whereas those aids should therefore be discontinued; Whereas the intervention agencies must be able, in special circumstances, to take intervention measures suited to those circumstances; whereas, however, so that the required uniformity of intervention systems may be maintained, those special circumstances should be assessed and the appropriate measures determined at Community level; Whereas the intervention prices and threshold prices should, in the course of the marketing year, be subject to a certain number of monthly increases in order to take account, to some extent, of storage costs and interest charges for storing cereals in the Community and of the need to ensure that the disposal stocks conforms to market requirements; Whereas potatoes intended for the production of starch are in direct competition with cereals intended for the production of starch; whereas, in view of the reform measures envisaged for cereals and to ensure equal treatment between the lines of production in question, similar measures should be adopted with regard to potatoes intended for the production of starch; Whereas the creatin of a single Community market for cereals involves, apart from a system of guaranteed prices, the introduction of a single trading system at the external frontiers of the Community; whereas a trading system including levies and export refunds, combined with intervention measures, also serves to stabilize the Community market, in particular by preventing price fluctuations on the world market from affecting prices ruling within the Community; whereas, therefore, provision should be made for charging a levy on imports from third countries and for the payment of a refund on exports to those countries, both being designed to cover the difference between prices ruling outside and within the Community; whereas, moreover, in respect of products processed from the cereals to which this Regulation applies, account should be taken of the need to ensure a measure of protection for the Community processing industry; Whereas, in addition to the system described above, and to the extent necessary for its proper working, provision should be made for regulation or, when the situation on the market so requires, prohibiting totally or partially the use of 'inward processing arrangements`; Whereas the competent authorities must be in a position to monitor trade movements in order to assess market trends and to apply the measures laid down in this Regulation as necessary; whereas, to that end, provision should be made for the issue of import and export licences accompanied by the provision of security guaranteeing that the transactions for which such licences are requested are effected; Whereas the levy system makes it possible to dispense with all other protective measures at the external frontiers of the Community; whereas, however, the common price and levy machinery may, in exceptional circumstances, prove defective whereas, in such cases, so as not to leave the Community market without defence against disturbances, the Community should be enabled to take all necessary measures without delay; Whereas, in a situation of high prices on the world market, provision should be made for appropriate measures to be taken in order to safeguard Community supplies and to stabilize prices on Community markets; Whereas the establishment of a single market based on a common price system would be jeopardized by the granting of certain aids; whereas, therefore, the provisions of the Treaty which allow the assessment of aids granted by Member States and the prohibition of those which are incompatible with the common market should be made to apply to cereals; Whereas the common organization of the market in cereals must include the products of primary processing which contain cereals or certain products which do not contain cereals but which are directly interchangeable in their use with cereals or with products obtained from cereals; Whereas, in order to facilitate implementation of the proposed measures, a procedure should be laid down for establishing close cooperation between Member States and the Commission within a Management Committee; Whereas the common organization of the market in cereals must take appropriate account, at the same time, of the objectives set out in Articles 39 and 110 of the Treaty; Whereas the expenditure incurred by the Member States as a result of the obligations arising out of the application of this Regulation falls on the Community in accordance with the provisions of Articles 2 and 3 of Council Regulation (EEC) no 729/70 of 21 April 1970 on the financing of the common agricultural policy (1); Whereas the cut in common prices from the time of the entry into force of this Regulation is liable to disrupt the internal market; whereas provision should therefore be made for the possibility for the Commission to take any appropriate measures to avoid such disruptions; Whereas, since their consolidation by Regulation (EEC) No 2727/75, several provisions concerning the organization of the market in cereals have been amended a number of times; whereas, by reason of their number, their complexity and their dispersal among various Official Journals, these texts are difficult to use and thus lack the clarity which should be an essential feature of all legislation; whereas they should, therefore, be updated, HAS ADOPTED THIS REGULATION: Article 11. The common organiszation of the market in cereals shall cover the following products: >TABLE>2. This Regulation shall apply notwithstanding the measures provided for by Regulation (EEC) No 1765/92 on assistance for arable farmers. Article 2The marketing year for all products listed in Article 1 shall begin on 1 July and end on 30 June of the following year. TITLE 1Pricing and intervention systemArticle 31. A target price for all cereals shall be fixed at: - ECU 130 per tonne for the 1993/94 marketing year, - ECU 120 per tonne for the 1994/95 marketing year, and- ECU 110 per tonne from the 1995/96 marketing year onwards. 2. A threshold price for all cereals shall be fixed at: - ECU 175 per tonne for the 1993/94 marketing year, - ECU 165 per tonne for the 1994/95 marketing year, - ECU 155 per tonne from the 1995/96 marketing year onwards. The threshold price for maize and sorghum valid during June, will be applicable during July, August and September of the following marketing year. 3. An intervention price for cereals subject to intervention shall be fixed at: - ECU 117 per tonne for the 1993/94 marketing year, - ECU 108 per tonne for the 1994/95 marketing year, - ECU 100 per tonne from the 1995/96 marketing year onwards. 4. The prices shall be fixed for a standard quality for each cereal. The intervention and threshold prices shall be subject to monthly increases, for the whole or part of the marketing year and may cover different periods for the two prices. The standard quality for each cereal for which intervention is available and the amounts of the monthly increases and their number, are determined in accordance with the procedure laid down in Article 43 (2) of the Treaty. The intervention price shall refer to the wholesale stage for goods delivered to the warehouse, before unloading. They shall be valid for all Community intervention centres designated for each cereal. 5. The prices fixed in this Regulation may be changed in the light of developments in production and the markets in accordance with the procedure laid down in Article 43 (2) of the Treaty. Article 41. The intervention agencies designated by the Member States shall buy in common wheat, durum wheat, rye, barley, maize and sorghum which are offered to them and have been harvested in the Community, provided that the offers comply with conditions laid down, in particular in respect of quality and quantity. 2. Buying-in may take place only in the following periods: - from 1 August to 30 April in the case of Italy, Spain, Greece and Portugal, - from 1 November to 31 May in the case of the other Member States. 3. Buying-in shall be carried out on the basis of the intervention price, if necessary after a price increase or reduction for quality reasons. Article 5Detailed rules for the application of Articles 3 and 4 shall be adopted in accordance with the procedure laid down in Article 23, in particular as regards: - the standard qualities to which threshold prices refer in the case of cereals for which intervention is not available and of the cereal products, referred to in Article 1 (1) (c), - the determination of the intervention centres, - the minimum conditions, in particular with respect to quality and quantity required of each cereal for it to be eligible for intervention, - the scales of price increase and reduction applicable to intervention, - the procedures and conditions for taking over by the intervention agencies, - the procedures and conditions for disposal by the intervention agencies, - the setting of the threshold prices for the products, referred to in Article 1 (1) (c), except for malt. Article 61. Where the market situation so dictates, special intervention measures may be decided on. Such intervention measures may in particular be taken if, in one or more regions of the Community market prices fall, or threaten to fall, in relation to the intervention price. 2. The nature and application of the special intervention measures and the conditions and procedures for the sale or for any other means of disposal of the products subject to those measures shall be determined in accordance with the procedure laid down in Article 23. Article 71. A production refund may be granted for starch obtained from maize, wheat or potatoes and for certain derivatives used in the manufacture of certain goods. A list of the goods referred to in the first subparagraph shall be drawn up in accordance with the procedure laid down in paragraph 3. 2. The refund referred to in paragraph 1 shall be fixed periodically. 3. The Commission shall adopt detailed rules for the application of this Article and shall fix the amount of the said refund in accordance with the procedure laid down in Article 23. Article 81. A minimum price for potatoes intended for the manufacture of potato starch shall be set at: - ECU 208 for the 1993/94 marketing year, - ECU 192 for the 1994/95 marketing year, and- ECU 176 from the 1995/96 marketing year onwards. These prices apply to the quantity of potatoes, delivered to the factory, which are needed for making one tonne of starch. 2. A system of compensatory payments is established for producers of potatoes intended for the manufacture of potato starch. The amount of the payment applies to the quantity of potatoes needed for making one tonne of starch. It shall be set at: - ECU 40 for the 1993/94 marketing year, - ECU 56 for the 1994/95 marketing year, and- ECU 72 from the 1995/96 marketing year onwards. 3. The minimum price and the compensatory payment shall be adjusted according to the starch content of the potatoes. 4. If the situation on the potato starch market makes it necessary, the Council shall adopt the appropriate measures in accordance with the procedure laid down in Article 43 (2) of the Treaty. 5. The Commission shall adopt the detailed rules for applying this Article following the procedure laid down in Article 23. TITLE IIArticle 91. Imports into the Community, or exports therefrom, of any of the products listed in Article 1 shall be subject to the submission of an import or export licence which may be issued by Member States to any applicant, irrespective of the place of his establishment in the Community. Where the levy or refund is fixed in advance, the advance fixing shall be noted on the licence which serves as supporting document for such advance fixing. The import or export licence shall be valid throughout the Community. The issue of such a licence shall be conditional on the lodging of a security guaranteeing that importation or exportation will be effected during the period of validity of the licence; the security shall be forfeited in whole or in part if the transaction is not effected, or is only partially effected, within that period. 2. The period of validity of licences and other detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 23. Article 101. A levy equal for each product to the threshold price less the cif price shall be charged on imports of the products listed in Article 1 (1), (a), (b) and (c), except malt. However, the levy applicable to rye shall be charged on imports of the products falling within CN code 1008 90 10. 2. The cif prices shall be calculated for Rotterdam on the basis of the most favourable purchasing opportunities on the world market, determined for each product on the basis of the quotations and prices of that market after adjustment for any differences in quality as compared with the standard quality for which the threshold price is fixed. Differences in quality shall be expressed in coefficients of equivalence. 3. Where free quotations on the world market are not a determining factor for the offer price and where this price is lower than world market prices, a special cif price calculated on the basis of the offer price shall be substituted for the cif price solely for the imports in question. 4. Detailed rules for the application of this Article, and in particular the coefficients of equivalence, the rules for determining cif prices and the margin within which variations in the factors used for calculating the levy do not require any alteration of the levy, shall be adopted in accordance with the procedure laid down in Article 23. 5. The Commission shall fix the levies mentioned in this Article. Article 111. A levy shall be charged on imports of malt or products referred to in Article 1 (1) (d), with the exception of those falling within CN codes 0714 20 00, 0714 90 90, 2303 10 19, 2303 10 90, 2303 30 00, 2308 10 00 and 2308 90 30, consisting of two components: A. a variable component which may be fixed and revised on a first-rate basis: (a) corresponding, in respect of products processed from basic products listed in Article 1 (1) (a), to the incidence on their prime cost of the levies on those basic products; (b) increased, where appropriate, for processed products which contain both basic products listed in Article 1 (1) (a) and other products, by the amount of the incidence on their prime cost of the levies or customs duties charged on those other products; (c) fixed, for products which do not contain any basic products listed in Article 1 (1) (a), with reference to market conditions for those Article 1 products which are in competition with them; B. A fixed component designed to protect the processing industry. 2. Where actual offers from third countries of products referred to in Article 1 (1) (d) do not correspond to the price which results from the price of basic products used in their manufacture plus processing costs, an amount fixed in accordance with the procedure laid down in Article 23 may be added to the levy fixed in accordance with paragraph 1. 3. The Commission shall fix the levies specified in paragraph 1. 4. Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 23. Article 121. The levy to be charged shall be that applicable on the day of importation. 2. However, as regards imports of products listed in Article 1 (1) (a) and (b), the levy applicable on the day on which application for a licence is lodged, adjusted on the basis of the threshold price which will be in force during the month of importation, shall be applied to an import to be effected during the period of validity of the licence, if the applicant so requests when applying for the licence. In this case, a premium, fixed at the same time as the levy, shall be added to the levy. 3. A decision may be taken, in accordance with the procedure laid down in Article 23, to apply the provisions of paragraph 2, in whole or in part, to any of the products listed in Article 1 (1) (c) and (d). If an advance fixing of the levy has been prescribed for malt, the levy shall be adjusted during the first three months of the marketing year on the basis of the threshold price in force during the last month of the preceding marketing year. 4. The scale of premiums shall be fixed by the Commission. 5. Where examination of the market situation shows that the application of the provisions concerning the advance fixing of the levy has given rise, or may give rise, to difficulties, a decision may be taken, in accordance with the procedure laid down in Article 23 to suspend the application of those provisions for the period strictly necessary. In cases of extreme urgency, the Commission may, after examination of the situation on the basis of all the information available to it, decide to suspend advance fixing for a maximum of three working days. Applications for licences accompanied by applications for advance fixing lodged during the period of suspension shall be rejected. 6. Detailed rules for the application of this Article, and in particular those for advance fixing, shall be adopted in accordance with the procedure laid down in Article 23. Article 131. To the extent necessary to enable the products listed in Article 1 to be exported in the state referred to therein or in the form of goods listed in Annex B on the basis of quotations or prices for those products on the world market, the difference between those quotations or prices and prices in the Community may be covered by an export refund. 2. The refund shall be the same for the whole Community. It may be varied according to use or destination. The refund shall be granted on application. Refunds shall be fixed at regular intervals in accordance with the procedure laid down in Article 23. Where necessary the Commission may, at the request of a Member State or on its own initiative, alter the refunds in the intervening period. 3. The amount of the refund applicable to exports of products listed in Article 1 and of goods listed in Annex B shall be that applicable on the day of exportation. 4. However, in the case of products listed in Article 1 (1) (a) and (b), the refund applicable on the day on which application for the licence is lodged, adjusted for the threshold price which will be in force during the month of exportation, shall be applied to an export to be effected during the period of validity of the licence if the applicant so requests when applying for the licence. A corrective amount may be fixed. It shall be applied to refunds fixed in advance. The corrective amount shall be fixed at the same time as refund according to the same procedure; however, where necessary the Commission may, at the request of a Member State or on its own initiative, alter the corrective amounts in the intervening period. The provisions of the first and second subparagraphs may be applied, in whole or in part, to any of the products listed in Article 1 (1) (c) and (d) and to any products listed in Article 1 which are exported in the form of goods specified in Annex B. If advance fixing of the refund has been laid down for malt, the refund on exports, during the first three months of the marketing year, of malt in stock at the end of the preceding marketing year or made from barley in stock at the time shall be adjusted on the basis of the threshold price in force in the last month of the preceding marketing year. 5. Insofar as is necessary to take account of the particular features of the production of certain spirituous beverages obtained from cereals, the criteria for granting the export refunds referred to in paragraph 1 and the supervision procedures may be adapted to this particular situation. The Commission, acting in accordance with the procedure laid down in Article 23 shall lay down the detailed rules needed for this adaptation. 6. Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 23. Annex B shall be amended in accordance with the same procedure. 7. Where examination of the market situation shows that the application of the provisions concerning the advance fixing of the export refund has given rise, or may give rise, to difficulties, a decision may be taken, in accordance with the procedure laid down in Article 23, to suspend the application of those provisions for the period strictly necessary. In cases of extreme urgency, the Commission may, after examination of the situation on the basis of all the information available to it, decide to suspend advance fixing for a maximum of three working days. Applications for licences accompanied by applications for advance fixing lodged during the period of suspension shall be rejected. Article 141. To the extent necessary for the proper working of the common organization of the market in cereals, the use of inward processing arrangements may be prohibited in whole or in part: - in respect of products listed in Article 1 which are intended for the manufacture of products listed in Article 1 (1) (c) and (d), - and, in special cases, in respect of products listed in Article 1 which are intended for the manufacture of goods listed in Annex B. 2. Measures adopted pursuant to this Article shall be decided on in accordance with the procedure laid down in Article 23. Article 151. The general rules for the interpretation of the combined nomenclature and the special rules for its application shall apply to the tariff classification of products covered by this Regulation. 2. Save as otherwise provided in this Regulation or where derogation therefrom is decided by the Commission, acting in accordance with the procedure laid down in Article 23, the following shall be prohibited in trade with third countries. - the levying of any customs duty or charge having equivalent effect, - the application of any quantitative restriction or measure having equivalent effect.Article 161. When the quotations or prices on the world market for one or more of the products referred to in Article 1 reach the level of Community prices, and when that situation is likely to continue and to deteriorate, thereby disturbing or threatening to disturb the Community market, appropriate measures may be taken. 2. The detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 23. Article 171. If, by reason of imports or exports, the Community market in one or more of the products listed in Article 1 experiences, or is threatened with, serious disturbances which may endanger the objectives set out in Article 39 of the Treaty, appropriate measures may be applied in trade with third countries until such disturbance or threat of disturbance has ceased. 2. If the situation mentioned in paragraph 1 arises, the Commission shall, at the request of a Member State or on its own initiative, decide upon the necessary measures; the measures shall be communicated to the Member States and shall be immediately applicable. If the Commission receives a request from a Member State, it shall take a decision thereon within three days following receipt of the request. 3. Measures decided upon by the Commission may be referred to the Council by any Member State within three working days of the day on which they were communicated. The Council shall meet without delay. It may, acting by a qualified majority, amend or repeal the measures in question. 4. Detailed rules for application of this Article shall be adopted in accordance with the procedure laid down in Article 23. TITLE IIIGeneral provisionsArticle 18Goods listed in Article 1 which are manufactured or obtained from products to which Articles 9 (2) and 10 (1) of the Treaty do not apply shall not be admitted to free circulation within the Community. Article 19Save as otherwise provided in this Regulation, Articles 92 to 94 of the Treaty shall apply to the production of, and trade in, the products listed in Article 1. Article 20Article 40 (4) of the Treaty and the relevant provisions for the implementation of Article 40 shall, so far as the Guarantee Section of the European Agricultural Guidance and Guarantee Fund is concerned, apply to the French overseas departments in respect of the products referred to in Article 1. Article 21Member States and the Commission shall communicate to each other the information necessary for implementing this Regulation and for complying with the international obligations concerning cereals. Rules for the communication and distribution of such information shall be adopted in accordance with the procedure laid down in Article 23. Article 221. A Management Committee for Cereals (hereinafter called the 'Committee`) shall be established, consisting of representatives of the Member States and chaired by a representative of the Commission. 2. Within the Committee, the votes of Member States shall be weighted in accordance with Article 148 (2) of the Treaty. The Chairman shall not vote. Article 231. Where the procedure laid down in this Article is to be followed, the Chairman shall refer the matter to the Committee, either on his own initiative or at the request of the representative of a Member State. 2. The representative of the Commission shall submit a draft of the measures to be adopted. The Committee shall deliver its opinion on the draft within a time limit set by the Chairman according to the urgency of the matter. An opinion shall be delivered by a majority of 54 votes. 3. The Commission shall adopt measures which shall apply immediately. However, if these measures are not in accordance with the opinion of the Committee, they shall forthwith be communicated by the Commission to the Council. In that event the Commission may defer application of the measures which it has adopted for not more than one month from the date of such communication. The Council, acting by a qualified majority, may take a different decision within one month. Article 24The Committee may consider any other question referred to it by its Chairman either on his own initiative or at the request of the representative of a Member State. Article 25This Regulation shall be so applied that appropriate account is taken, at the same time, of the objectives set out in Articles 39 and 110 of the Treaty. Article 261. Council Regulation No 2727/75 is hereby repealed with effect from the 1993/94 marketing year. References to the Regulation repealed by paragraph 1 shall be construed as references to this Regulation. A table is provided in Annex C for the purposes of correlating citations of and references to the Articles of that Regulation with those of this Regulation. 2. The following Regulations are hereby repealed: - with effect from the 1992/93 marketing year: - Regulations (EEC) No 729/89 and (EEC) No 1346/90, - with effect from the beginning of the 1993/94 marketing year: - Regulations (EEC) No 2743/75, (EEC) No 2744/75, (EEC) No 2745/75, (EEC) No 2746/75, (EEC) No 2747/75 with regard to cereals, (EEC) No 2748/75, (EEC) No 1145/76, (EEC) No 3103/76, (EEC) No 1188/81, (EEC) No 1008/86, (EEC) No 1009/86 with regard to cereals, (EEC) No 1581/86, (EEC) No 1582/86, (EEC) No 2226/88 and (EEC) No 1835/89. 3. To facilitate the transition from the current arrangement as regards the common organization of the market in cereals to the arrangements resulting from this Regulation, or to facilitate the transition from one marketing year to the next during the 1993/94, 1994/95 and 1995/96 marketing years, the Commission, acting in accordance with the procedure laid down in Article 23 may adopt any transitional measures deemed appropriate. Article 27This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply as from the 1993/94 marketing year with the exception of the provisions of Article 26 (2), first indent and (3) which shall apply as from 1 July 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 30 June 1992. For the CouncilThe PresidentArlindo MARQUES CUNHA (1) OJ No C 303, 22. 11. 1991, p. 10. (2) OJ No C 125, 18. 5. 1992. (3) OJ No C 98, 21. 4. 1992, p. 15. (4) OJ No L 281, 1. 11. 1975, p. 1. As last amended by Regulation (EEC) No 1738/92 (OJ No L 180, 1. 7. 1992, p. 1). (5) See page 12 of this Official Journal. (1) OJ No L 94, 28. 4. 1970, p. 13. As amended by Regulation (EEC) No 2048/88 (OJ No L 185, 15. 7. 1988, p. 1). ANNEX A (Article 1, (d)) 0714 Manioc, arrowroot, salep, Jerusalem artichokes, sweet potatoes and similar roots and tubers with high starch or inulin content, fresh or dried, whether or not sliced or in the form of pellets; sago pith: ex 1102 Cereal flours other than of wheat or meslin: 1102 20 - Maize (corn) flour 1102 90 - Other: 1102 90 10- - Barley flour 1102 90 30 - - Oat flour 1102 90 90 - - Other ex 1103 Cereal groats, meal and pellets with the exception of groats and meal of wheat (subheading 1103 11), groats and meal of rice (subheading 1103 14 00) and pellets of rice (subheading 1103 29 50) ex 1104 Cereal grains otherwise worked (for example, hulled, rolled, flaked pearled, sliced or kibbled), except riche of heading No 1006 and flaked rice of subheading 1104 19 91; germ of cereals, whole, rolled, flaked or ground 1106 20 Flour and meal of sago, roots or tubers of heading No 0714 ex 1108 Starches; inulin: - Starches: 1108 11 00 - - Wheat starch 1108 12 00 - - Maize (corn) starch 1108 13 00 - - Potato starch 1108 14 00 - - Manioc (cassava) starch ex 1108 19 - - Other starches: 1108 19 90 - - - Other 1109 00 00 Wheat gluten, whether or not dried 1702 Other sugars, including chemically pure lactose, maltose, glucose and fructose, in solid form; sugar syrups not containing added flavouring or colouring matter; artificial honey, whether or not mixed with natural honey; caramel: ex 1702 30 - Glucose and glucose syrup, not containing fructose or containing in the dry state less than 20 % by weight of fructose: - - Other: - - - Other: 1702 30 91 - - - - In the form of white crystalline powder, whether or not agglomerated 1702 30 99 - - - - Other ex 1702 40 - Glucose and glucose syrup containing, in the dry state, at least 20 % but less than 50 % by weight of fructose, but excluding isoglucose of subheading 1702 40 10 ex 1702 90 - Other, including invert sugar: 1702 90 50 - - Maltodextrine and maltodextrine syrup: - - Caramel: - - - Other: 1702 90 75 - - - - In powder form whether or not agglomerated 1702 90 79 - - - - Other 2106 Food preparations not elsewhere specified or included: ex 2106 90 - Other: - - Flavoured or coloured syrups: - - - Other: 2106 90 55 - - - - Glucose syrup and maltodextrine syrup ex 2302 Bran, sharps and other residues, whether or not in the form of pellets, derived from the sifting, milling or other working of cereals ex 2303 Residues of starch manufacture and similar residues, beetpulp, bagasse and other waste of sugar manufacture, brewing of distilling dregs and waste, whether or not in the form of pellets: 2303 10 - Residues of starch manufacture and similar residues 2303 30 00 - Brewing or distilling dregs and waste 2308 Vegetable materials and vegetable waste, vegetable residues and by-products, whether or not in the form of pellets, of a kind used in animal feeding, not elsewhere specified or included: 2308 10 00 - Acorns and horse-chestnuts ex 2308 90 - Other: 2308 90 30 - - Pomace or marc of fruits, other than grapes 2309 Preparations of a kind used in animal feeding: ex 2309 10 - Dog or cat food, put up for retail sale: 2309 10 112309 10 132309 10 312309 10 332309 10 512309 10 53 - - Containing starch, glucose, glucose syrup, maltodextrine or maltodextrine syrup falling within subheadings 1702 30 51 to 1702 30 99, 1702 40 90, 1702 90 50 and 2106 90 55 or milk products (1) except preparations and feedingstuffs containing 50 % or more by weight of milk products ex 2309 90 - Other: 2309 90 312309 90 332309 90 412309 90 432309 90 512309 90 53 - - Other, containing starch, glucose, glucose syrup, maltodextrine or maltodextrine syrup falling within subheadings 1702 30 51 to 1702 30 99, 1702 40 90, 1702 90 50 and 2106 90 55 or milk products (1) except preparations and feedingstuffs containing 50 % or more by weight of milk products>TABLE> ANNEX B ex 0403 Buttermilk, curdled milk and cream, yoghurt, kephir and other fermented or acidified milk and cream, whether or not concentrated or containing added sugar or other sweetening matter or flavoured of containing added fruit or cocoa: ex 0403 10 - Yoghurt: - - Flavoured or containing added fruit or cocoa: - - - In powder, granules or other solid forms, of a milk fat content by weight: 0403 10 51 - - - - Not exceeding 1,5 % 0403 10 53 - - - - Exceeding 1,5 % but not exceeding 27 % 0403 10 59 - - - - Exceeding 27 % - - - Other, of a milk fat content by weight: 0403 10 91 - - - - Not exceeding 3 % 0403 10 93 - - - - Exceeding 3 % but not exceeding 6 % 0403 10 99 - - - - Exceeding 6 % ex 0403 90 - Other: - - Flavoured or containing added fruit or cocoa: - - - In powder, granules or other solid forms, of a milkfat content, by weight: 0403 90 71 - - - - Not exceeding 1,5 % 0403 90 73 - - - - Exceeding 1,5 %, but not exceeding 27 % 0403 90 79 - - - - Exceeding 27 % - - - Other, of a milkfat content, by weight: 0403 90 91 - - - - Not exceeding 3 % 0403 90 93 - - - - Exceeding 3 % but not exceeding 6 % 0403 90 99 - - - - Exceeding 6 % ex 0710 Vegetables (uncooked or cooked by steaming or boiling in water), frozen: 0710 40 00 - Sweet corn 0711 Vegetables provisionally preserved (for example, by sulphur dioxide gas, in brine, in sulphur water or in other preservative solutions), but unsuitable in that state for immediate consumption: ex 0711 90 - Other vegetables, mixtures of vegetables: - - Vegetables: 0711 90 30 - - - Sweet corn ex 1302 Vegetable saps and extracts; pectic substances, pectinates and pectates; agar-agar and other mucilages and thickeners, whether or not modified, derived from vegetable products: - Mucilages and thickeners, whether or not modified, derived from vegetable products: 1302 31 00 - - Agar-agar 1302 32 - - Mucilages and thickeners, whether or not modified, derived from locust beans, locust bean seeds or guar deeds 1302 39 00 - - Other ex 1518 00 Animal or vegetable fats and oils and their fractions, boiled, oxidized, dehydrated, sulphurized, blown, polymerized by heat in vacuum or in inert gas or otherwise chemically modified, excluding those of heading No 1516; inedible mixtures or preparations of animal or vegetable fats or oils or of fractions of different fats or oils of this chapter, not elsewhere specified or included: 1518 00 10 - Linoxyn ex 1520 Glycerol (glycerine), whether or not pure; glycerol waters and glycerol lyes: 1520 90 00 - Other, including synthetic glycerol 1702 Other sugars, including chemically pure lactose, maltose, glucose and fructose, in solid form; sugar syrups not containing added flavouring or colouring matter; artificial honey, whether or not mixed with natural honey; caramel: ex 1702 30 - Glucose and Glucosesyrup, not containing fructose or containing in the dry state less than 20 % by weight of fructose - - Other: - - - Containing in the dry state, 99 % or more by weight of glucose 1702 30 51 - - - - in the form of white crystalline powder, whether or not agglomerated 1702 30 59 - - - - Otherex 1702 90 - Other, including invert sugar 1702 90 10 - - Chemically pure maltose ex 1704 Sugar confectionery (including white chocolate), not containing cocoa, excluding liquorice extract containing more than 10 % by weight of sucrose but not containing other added substances of subheading 1704 90 10 1806 Chocolate and other food preparations containing cocoa 1901 Malt extract; food preparations of flour, meal, starch or malt extract, not containing cocoa powder or containing cocoa powder in a proportion by weight of less than 50 %, not elsewhere specified or included; food preparations of goods of headings Nos 0401 to 0404, not containing cocoa powder or containing cocoa powder in a proportion by weight of less than 10 %, not elsewhere specified or included ex 1902 Pasta, whether or not cooked or stuffed (with meat or other substances) or otherwise prepared, such as spaghetti, macaroni, noodles, lasagne, gnocchi, ravioli, cannelloni; couscous, whether or not prepared: - Uncooked pasta, not stuffed or otherwise prepared: 1902 11 00 - - Containing eggs 1902 19 - - Other ex 1902 20 - Stuffed pasta whether or not cooked or otherwise prepared: - - Other: 1902 20 91 - - - Cooked 1902 20 99 - - - Other 1902 30 - Other pasta ex 1902 40 - Couscous: 1902 40 90 - - Other 1903 00 00 Tapioca and substitutes thereof prepared form starch, in the form of flakes, grains, pearls, siftings or similar forms 1904 Prepared foods obtained by the swelling or roasting of cereals or cereal products (for example, corn flakes); cereals, other than maize (corn), in grain form, precooked or otherwise prepared 1905 Bread, pastry, cakes, biscuits and other bakers' wares, whether or not containing cocoa; communion wafers, empty cachets of a kind suitable for pharmaceutical use, sealing wafers, rice paper and similar products 2001 Vegetables, fruit, nuts and other edible parts of plants, prepared or preserved by vinegar or acetic acid: ex 2001 90 - Other: 2001 90 30 - - Sweet corn (Zea mays var. saccharata) 2001 90 40 - - Yams, sweet potatoes and similar edible parts of plants containing 5 % or more by weight of starch 2004 Other vegetables prepared or preserved otherwise than by vinegar or acetic acid, frozen: ex 2004 10 - Potatoes: - - Other: 2004 10 91 - - - In the form of flour, meal or flakes ex 2004 90 - Other vegetables and mixtures of vegetables: 2004 90 10 - - Swett corn (Zea mays var. saccharata) ex 2005 Other vegetables prepared or preserved otherwise than by vinegar or acetic acid, not frozen: 2005 20 - Potatoes: 2005 20 10 - - In the form of flour, meal or flakes 2005 80 00 - Sweet corn (Zea mays var. saccharata) ex 2008 Fruits, nuts and other edible parts of plants, otherwise prepared or preserved, whether or not containing added sugar or other sweetening matter or spirit, not elsewhere specified or included: - Nuts, ground-nuts and other seeds, whether or not mixed together: ex 2008 11 - - Ground-nuts: 2008 11 10 - - - Peanut butter 2008 91 00 - - Palm hearts ex 2008 99 - - Other: - - - Not containing spirit: - - - - Not containing added sugar: 2008 99 85 - - - - - Maize (corn) other than sweet corn (Zea mays var. saccharata) 2008 99 91- - - - - Yams, sweet potatoes and similar edible parts of plants, containings 5 % or more by weight of starch ex 2101 Extracts, essences and concentrates, of coffee, tea or matÃ © preparations with a basis of these products or with a basis of coffee, tea or matÃ ©; roasted chicory and other roasted coffee substitutes and extracts, essences and concentrates, thereof: 2101 10 - Extracts, essences and concentrates of coffee, and preparations with a basis of these extracts, essences or concentrates of with a basis of coffee 2101 20 - Extracts, essences and concentrates of tea or matÃ ©, and preparations with a basis of these extracts, essences or concentrates of with a basis of tea or matÃ © ex 2101 30 - Roasted chicory and other roasted coffee substitutes, and extracts, essences and concentrates thereof: - - Roasted chicory and other roasted coffee substitutes: 2101 30 19 - - - Other (than roasted chicory) - - Extracts, essences and concentrates of roasted chicory and other roasted coffee substitutes: 2101 30 99 - - - Other (than roasted chicory) 2102 Yeasts (active or inactive); other single-cell micro-organisms, dead (but not including vaccines of heading No 3002); prepared baking powders: ex 2102 10 - Active yeasts - - Bakers' yeast: 2102 10 31 - - - Dried 2102 10 39 - - - Other ex 2102 20 - Inactive yeasts; other single-cell micro-organisms, dead: - - Inactive yeats: 2102 20 11 - - - In tablet, cube or similar form, or in immediate packings of a net content not exceeding 1 kg 2102 20 19 - - - Other ex 2103 Sauces and preparations therefor; mixed condiments and mixed seasonings: 2103 10 00 - Soya sauce 2103 20 00 - Tomato ketchup and other tomato sauces 2103 90 - Other ex 2104 Soups and broths and preparations therefor; homogenized composite food preparations: 2104 10 00 - Soups and broths and preparations therefor 2105 00 Ice cream and other edible ice, whether or not containing cocoa ex 2106 Food preparations not elsewhere specified or included: 2106 10 - Protein concentrates and textured protein substances: ex 2106 90 - Other: 2106 90 10 - - Cheese fondues - - Flavoured or coloured sugar syrups: 2106 90 91 - - - Containing no milkfats, milk proteins, sucrose, isoglucose, glucose or starch or containing less than 1,5 % milkfat, 2,5 % milk proteins, 5 % sucrose or isoglucose, 5 % glucose or starch 2106 90 99 - - - Other 2202 Waters, including mineral waters and aerated waters, containing added sugar or other sweetening matter or flavoured, and other non-alcoholic beverages, not including fruit or vegetable juices of heading No 2009 2203 00 Beer made from malt 2205 Vermouth and other wine of fresh grapes flavoured with plants or aromatic substances ex 2208 Undermatured ethyl alcohol strength by volume of less than 80 % vol; spirits, liqueurs and other spirituous beverages; compound alcoholic preparations of a kind of used for the manufacture of beverages: 2208 20 - Spirits obtained by distilling grape wine or grape marc ex 2208 30 - Whiskies - - Other than Bourbon in containers holding: 2208 30 91 - - - 2 litres or less 2208 30 99 - - - More than 2 litres 2208 50 - Gin and Geneva ex 2208 90 - Other: - - Vodka of an alcoholic strength by volume of 45,4 % vol or less and plum, pear or cherry spirit (excluding liqueurs), in containers holding: - - - 2 litres or less: 2208 90 31 - - - - Vodka 2208 90 33 - - - - Plum, pear or cherry spirit (excluding liqueurs) 2208 90 39 - - - More than 2 litres - - Other spirituous beverages 2208 90 512208 90 532208 90 552208 90 592208 90 712208 90 732208 90 79 ex 2520 Gypsum; anhydrite; plasters (consisting of calcined gypsum or calcium sulphate) whether or not coloured, with or without small quantities of accelerators or retarders: 2520 20 - Plasters ex 2839 Silicates; commercial alkali metal silicates: 2839 90 - Other Chapter 29 Organic chemicals Chapter 30 Pharmaceutical products ex 3307 Pre-shave, shaving or after-shave preparations, personal deodorants, bath preparations depilatories and other perfumery, cosmetic or toilet preparations, not elsewhere specified or included; prepared room deodorizers, whether or not perfumed or having disinfectant properties: - Preparations for perfuming or deodorizing rooms, including odorifirous preparations used during religious rites: 3307 49 00 - - Other than 'Agarbatti` and other odoriferous preparations with operate by burning 3307 90 00 - Other ex 3401 Soap; organic surface-active products and preparations for use as soap, in the form of bars, cakes, moulded pieces or shapes, whether or not containing soap; paper, wadding, felt and nonwovens, impregnated, coated or covered with soap or detergent: - Soap and organic surface-active products and preparations, in the form of bars, cakes, moulded pieces or shapes, and paper, wadding, felt and nonwovens, impregnated, coated or covered with soap or detergent: 3401 19 00 - - Other 3402 Organic surface-active agents (other than soap); surface-active preparations, washing preparations (including auxiliary washing preparations and cleaning preparations, whether or not containing soap, other than those of heading No 3401: ex 3403 Lubricating preparations (including cutting-oil preparations, bolt or nut release preparations, anti-rust or anti-corrosion preparations and mould release preparations, based on lubricants) and preparations of a kind used for the oil or grease treatment of textile materials, leather, furskins or other materials, but excluding preparations containing, as basic constituents, 70 % or more by weight of petroleum oils or of oils obtained from bituminous minerals: - Containing petroleum oils or oils obtained from bituminous minerals: 3403 11 00 - - Preparations for the treatment of textile materials, leather, fuskins or other materials 3403 19 - - Other: ex 3403 19 10 - - - Containing 70 % or more by weight of petroleum oils or of oils obtained from bituminous minerals but not as the basic constituent ex 3405 Polishes and creams, for footwear, furniture, floors, coachwork, glass or metal, scouring pastes and powders and similar preparations (whether or not in the form of paper, wadding, felt, nonwovens, cellular plastics or cellular rubber, impregnated, coated or covered with such preparations), excluding waxes of heading No 3404 3407 00 00 Modelling pastes, including those put up for children's amusement; in preparations known as 'dental wax` or as 'dental impression compounds`, put up in sets, in packings for retail sale or in plates, horseshoe shapes, sticks or similar forms; other preparations for use in dentistry, with a basis of plaster (of calcined gypsum or calcium sulphate) Chapter 35 Albuminoidal substances; modified starches; glues, enzymes, excluding heading No 3501 Chapter 38 Miscellaneous chemical products Chapter 39 Plastics and articles thereof 4813 Cigarette paper, whether or not cut to size or in the form of booklets or tubes: ex 4813 90 - Other: 4813 90 90 - - Others ex 4818 Toilet paper, handkerchiefs, cleaning tissues, towels, tablecloths, serviettes, napkins for babies, tampons, bed sheets and similar household, sanitary or hospital articles, articles of apparel and clothing accessories, of paper pulp, paper, cellulose wadding or webs of cellulose fibres: 4818 10 - Toilet paper ex 4823 Other paper, paperboard, cellulose wadding and webs of cellulose fibres, cut to size or shape; other articles of paper pulp, paper, paperboard, cellulose wadding or webs of cellulose fibres: - Gummed or adhesive paper, in strips or rolls: 4823 11 - - Self-adhesive 4823 19 00 - - Other 4823 20 00 - Filter paper and paperboard - Other paper and paperboard, of a kind used for writing, printing or other graphic purposes: 4823 51 - - Printed, embossed or perforated 4823 59 - - Other: ex 4823 90 - Other: - - Other: - - - Other: - - - - Cut to size or shape: 4823 90 51 - - - - - Condenser paper - - - - - Other: 4823 90 71 - - - - - - Gummed or adhesive paper 4823 90 79 - - - - - - Other ANNEX C Correlation table >TABLE> Article 27 Article 28 Article 29 Article 30 ANNEX A ANNEX B ANNEX C Article 1 Article 2 Article 3 Article - Article - Article 5 Article 3 Article 4 Article 6 Article 26 Article - Article - Article - Article - Article - Article 9 Article 10 Article 11 Article 12 Article 13 Article 14 Article 15 Article 16 Article 17 Article 18 Article 19 Article - Article 20 Article 21 Article 22 Article 23 Article 24 Article - Article 25 Article 26 ANNEX A ANNEX B ANNEX C